Case 3:19-cv-00772-L-JLB Document 39 Filed 11/10/20 PageID.360 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8

 9
                            UNITED STATES DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11

12

13    RYAN LEUSCH,                          Case No. 3:19-cv-0772-L-JLB
14                        Plaintiff,
                                            ORDER DISMISSING ACTION WITH
15          v.                              PREJUDICE
16    UBER TECHNOLOGIES,                    HON. M. JAMES LORENZ
      INC.,
17
                          Defendant.
18

19

20         Pursuant to Federal Rule of Civil Procedure 41(a)(1), the Joint Motion to
21   Dismiss (doc. no. 38) is granted. This action is dismissed with prejudice. Each
22   party shall bear his or its own costs and attorneys’ fees.
23         IT IS SO ORDERED.
24   Dated: November 10, 2020

25

26
27

28


                                                1
